DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Status of Application
	The response dated 2/26/2021 has been received and will be entered. The amendment is in fact, non-compliant. Specifically, amendments were made without the requisite markups. For example, Claim 11 reintroduces the term “substantially.” This language was canceled in the amendment dated 7/29/2020. The requirement for proper markups is waived for this response only.
Claim(s) 1-14 and 16-24 is/are pending.
Claim(s) 1-10 is/are withdrawn from consideration.
Claim(s) 11 and 16 is/are currently amended.
Claim(s) 21-24 is/are new.
Claim(s) 15 is/are acknowledged as cancelled.
	The action is NON-FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the Final Office Action on 10/26/2021.  The submission is in compliance with the 

Response to Arguments
The indicated allowability of claims 15-16 is withdrawn in view of the newly discovered reference(s) to Gries.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 11-14 and 16-24 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "substantially" in Claims 11, 17, 19, 16, and 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the Specification provides a “definition,” that definition in turn is replete with relative terms or subjective terms like “significant,” “for the most part,” “slightly,” “and the like,” etc. The Specification states:
[0022] The term "substantially" as used herein means for the most part or to a significant degree or amount and that a dimension, time duration, shape, or other adjective may vary slightly from what 

(S. 5: [0022]). This does not apprise the skilled artisan of the scope of the claim. There are thousands if not tens of thousands of tungsten carbide references. How does one parse those with cobalt from those which are “substantially cobalt-free,” which – arguably – suggests the presence of some cobalt. Dependent claims not specifically addressed import this issue. In the event an instance of “substantially” was overlooked in the claims but not called out, it should be considered similarly rejected.


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 11, 12, 13, 17, 18, 20, 16, 21, 22, and 24 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0086782 to Gries.

With respect to Claim 11, this claim requires “providing tungsten carbide.” Tungsten carbide is provided. (Gries 5: [0088]). 
Claim 11 further requires “sintering a substantially cobalt-free binder comprising an iron-based alloy binder with the tungsten carbide to form the cemented tungsten carbide body wherein the iron-based Page 3 of 8alloy is approximately 2-25% of the overall weight percentage of the sintered tungsten carbide and iron-based alloy.” Gries teaches a binder in an amount of 38.5 g. (Gries 5: [0088] – “Example 2”). The binder is 15% Fe and 85% Ni, and as such, is interpreted as “cobalt-free.” Note the references elsewhere to alloys with 0% cobalt. (Gries 5: [0080]). The tungsten 
Claim 11 further requires “wherein the sintered tungsten carbide and iron-based alloy comprises a hardness value of at least 15 GPa and a fracture toughness value of at least 11 MPa√m.” Gries teach a fracture toughness of 11 MPa√m. (Gries 6: [0089] – “Table 2”). Gries reports a hardness of 1591. Id. The units are understood to be [kg/mm2]. See (Gries 5: [0083] “Table 1”). This converts to 15.6 GPa. 
As to Claim 12, what is understood as hot pressing is taught. (Gries 4: [0065]). 
As to Claim 13, what is understood as field assisted sintering is taught. (Gries 4: [0065]).
As to Claim 17, the WC grains are interpreted as “substantially” the same size. (Gries 5: [0088]-[0089]).
As to Claim 18, the size is taught. (Gries 3: [0041]). 
As to Claim 20, zirconium is taught. (Gries 4: [0069]-[0070]).
With respect to Claim 16, this claim requires “providing tungsten carbide.” ungsten carbide is provided. (Gries 5: [0088]).
Claim 16 further requires “sintering a substantially cobalt-free binder comprising an iron-based alloy binder with the tungsten carbide to form the cemented tungsten carbide body wherein the tungsten carbide comprises approximately 90 wt% and the iron-based alloy comprises 
Claim 16 further requires “the sintered tungsten carbide and iron-based alloy comprises a hardness value of at least 15 GPa and a fracture toughness value of at least 11 MPa√m.” The values are taught. (Gries 6: [0089] – “Table 2”). 
As to Claim 21, what is understood as hot pressing is taught. (Gries 4: [0065]).
As to Claim 22, what is understood as field assisted sintering is taught. (Gries 4: [0065]).
As to Claim 24, the WC grains are interpreted as “substantially” the same size. (Gries 5: [0088]-[0089]).

II. Claims 19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086782 to Gries in view of:
(i) US 6,299,658 to Moriguchi, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 19, to the extent Gries may not teach the size of the binder, this does not impart patentability. In a similar tungsten carbide sintering process, Moriguchi teaches the claimed size of the binder. (Moriguchi 4: 12-13). The combination reflects application of known techniques (mixing of WC and binder and particular particles sizes) to achieve predictable results. This does not impart patentability. MPEP 2143. 

III. Claims 13 and 22 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086782 to Gries in view of:
(i) Chanthapan, et al., Sintering of tungsten powder with and without tungsten carbide additive by field assisted sintering technology, Int. Journal of Refractory Metals and Hard Materials 2012; 31: 114-120 (hereinafter “Chanthapan at __”). 


	As to Claim 13 and Claim 22, to the extent Gries can be characterized as not teaching field assisted sintering (no such concession is made), this does not impart patentability. Field assisted sintering is a known technology. Official notice is taken. Chanthapan is offered as evidence. (Chanthapan, entire reference). One would be motivated to use field assisted sintereing for the high heating rates and short sintering cycles, as taught by Chanthapan. (Chanthapan at 114, col. 2). 

IV. Claims 14 and 23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086782 to Gries in view of:
	(i) US 2011/0030440 to Keane, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 14 and Claim 23, to the extent Gries may not teach pressureless sintering, this does not impart patentability. Pressureless sintering is a known technology. Official notice is taken. Keane is offered as evidence. (Keane 7: [0090]). Use of a known technique to achieve predictable results does not impart patentability. MPEP 2143. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gries, et al., Cobalt Free Binder Alloys For Hard Metals: Consolidation Of Ready-To-Press Powder and Sintered Properties, Proceedings of the 2008 International Conference on Tungsten, refractory & Hardmaterials VII, pp. 3-56 to 3-64 (2008). Note the cobalt free binder. (Gries “Title,” passim). Gries however would not appear to teach at least the fracture toughness as claimed. 
The action is NON-FINAL.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736